DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 04/27/22, has been entered. 

3.  Claims 1, 25, 28, 31-35, 67, and 89-92 are pending. Claims 2-24, 26-27, 29-30, 36-66, and 68-88 are cancelled. Claims 89-92 are newly added. Claims 25, 28, and 31-35 are amended. Claim 1 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/21. Claims 25, 28, 31-35, 67, and 89-92 are under examination.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 01/27/22:
The rejection of claims 25, 31-36, 38, 67-68, and 79 under 35 U.S.C. 102(a)(1) as being anticipated by Barrangou et al. 2010 (US 2010/0093617A1), found on page 3 at paragraph 7, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 25-27, 31-34, 38, 68 and 79 under 35 U.S.C. 102(a)(1) as being anticipated by Bikard et al. 2012 (Cell & Microbe 12: 177-186), found on page 5 at paragraph 8, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 25, 31-38, 67-68, and 79 under 35 U.S.C. 103 as being unpatentable over Barrangou et al. 2010 (US 2010/0093617A1) in view of Woo et al. 2008 (Clin Microbiol Infect 14: 908-934), found on page 7 at paragraph 12, is withdrawn in light of Applicant’s amendments thereto.
The rejection of claims 25-28, 31-34, 38, 68 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Bikard et al. 2012 (Cell & Microbe 12: 177-186) in view of Jinek et al. 2012 (Science 337: 816-821), found on page 10 at paragraph 13, is withdrawn in light of Applicant’s amendments thereto.




New Objections/Rejections Necessitated by Applicant’s Amendments
New Claim Objections
5. Newly added claim 92 is objected to because of the following informalities:  inconsistent notation. Claim 92 recites “...wherein the small RNA (tracrRNA) comprises...”; however, claim 25, from which it depends, already defined the abbreviation tracrRNA to encompass “transactivating small RNA” (see line 5). Thus, the notation is not consistent.  The Office recommends amending claim 92 to recite “...wherein said [or “the”] tracrRNA comprises...” to maintain consistency and improve readability. Regardless, appropriate correction is required.


New Rejection: Claim Rejections - 35 USC § 103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



8. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10. Claims 25, 28, 31-35, 67, and 89-92 are rejected under 35 U.S.C. 103 as being unpatentable over Jinek et al. 2013 (WO 2013/176772) in view of Sloma et al. 1998 (US 5,763,187) and Zhou et al. 2007 (MvirDB – a microbial database of protein toxins, virulence factors and antibiotic resistance genes for biodefence applications; Nucleic Acid Research 35: D391-D394). 
	Jinek teach genetically modified bacterial host cells comprising recombinant expression vectors, including plasmids, comprising nucleotide sequences encoding for a Cas9 nuclease, an activator-RNA (i.e. tracrRNA), and a targeter-RNA (i.e. guide RNA), as either a single molecule (see “single-molecule DNA-targeting RNAs”) or as separate molecules (see chimerics; and “dual-tracrRNA:crRNA”; and “double-molecule DNA-targeting RNA”) wherein the genetic construct is operably linked to an inducible promoter (e.g. [0010-15, 0041, 0049, 0103-104, 0119-125, 0130, 0136-0139, 0164-0167, 0216, 0222]; meeting limitations found in instant claims 25 and 28, and newly added claims 89, 90, and 92). Jinek teaches their invention is useful for site-specific modification of targeted DNA and that the targeted DNA may be extrachromosomal or part of a chromosome (e.g. [0021-23, 0135]; meeting limitations found in instant claims 31 and 32). Jinek teaches the polynucleotides are about 100 nucleotides long (e.g. [0090, 0130]; meeting limitations found in newly added claim 91). Jinek teaches the genetically modified bacteria cell may be transplanted (i.e. delivered) into a subject and that the targeted DNA may be in a cell that is in vivo and that modifications to the target DNA include gene disruption/deletions (e.g. [0025, 0217, 0255-0260]; meeting the intended use limitations found in instant claim 25). Jinek teaches their invention may be used to treat a disease, including the targeting of genes of pathogens for deletion and/or disruption (e.g. [0261]). Jinek teaches conjugation is a well-known means for transferring nucleic acids into cells (e.g. [0225]). 
Therefore, although Jinek teaches the use of genetically-modified, bacterial host cells comprising plasmids (i.e. recombinant expression vectors) having a Cas9 nuclease, a gRNA, and tracrRNA operably linked to inducible promoters and used to target specific nucleic acids found in other cells in vivo; and teaches the use of conjugation as a means for introducing nucleic acids into cells of interest; and teaches targeting genes of pathogens, as set forth above; Jinek does not explicitly identify the plasmids as conjugative plasmids nor explicitly identify the pathogenic genes as toxin, virulence and/or antibiotic resistance genes.
However, with regards to conjugative plasmids, Sloma teaches similarly modified bacterial host cells comprising conjugative plasmids having nucleic acids of interest encoding proteins of interest and capable of transferring nucleic acids via conjugation to other bacterial cells (e.g. see abstract; and columns 1 and 3).  Sloma teaches conjugation is more simple and faster than other methods of introducing nucleic acids into cells and yields a higher transfer frequency (e.g. column 2). Sloma teaches the bacterial donor cell may be E. coli and/or Bacillus, including B. subtilis and B. lincheniformis (e.g. columns 6 and 9)
Further, with regards to pathogenic genes to target, Zhou teaches that knowledge of toxins, virulence factors and antibiotic resistance genes is essential for bio-defense applications aimed at both identifying pathogens and recognizing what those pathogens are capable of (e.g. see page D391, abstract and introduction). Zhou teaches a central, comprehensive resource for toxin, virulence factors, and/or antibiotic resistance genes of pathogens that simplifies identification, characterization, and comparisons of DNA and protein sequences of interest (e.g. Figures 1 and 2; and page D393, concluding remarks). 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the bacterial host cells comprising plasmid expression vectors having genetic constructs engineered to target and disrupt pathogenic genes in cells in vivo, as taught by Jinek, by specifically using, for example, bacterial host cells with conjugative plasmids because conjugation was a well-known, simple and fast means for introducing nucleic acids into cells, as taught by Jinek and/or Sloma. It would have also been prima facie obvious to target toxin, virulence and/or resistance genes of the pathogens of interest, thereby arriving at the claimed invention, because knowledge of these genes provided information on both what the pathogen was and what the pathogen would be capable of doing, as taught by Zhou.  Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions.  The person of ordinary skill in the art would have been motivated to make these modifications, with a reasonable expectation of success, because Jinek had already taught engineered genetic constructs in modified bacterial host cells that could be used to disrupt pathogenic genes and thereby treat diseases; and Zhou had already taught the importance of identifying these types of genes in pathogens and provided a comprehensive resource to do just that; and Sloma had already demonstrated the advantages of conjugative plasmids to deliver nucleic acids via bacterial host donor cells, including higher transfer efficiencies, speed and ease of use, as set forth above. Therefore, the combination leads to expected results because each element merely performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that combining prior art elements according to known methods to yield predictable results, is obvious unless its application is beyond that person's skill (emphasis added). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (emphasis added).  In the instant case, all elements (i.e. donor bacterial host cells, genetic constructs comprising inducible promoters with a cas9 nuclease, a gRNA, and a tracrRNA for disrupting genes in cells, conjugative plasmids for introducing nucleic acids into cells, and specific types of pathogenic genes to be disrupted) were all already known in the art.  In addition, combining these elements simply yields a product wherein each element merely performs the same function as it does separately; thus, the results of the combination would be recognized as predictable to one of ordinary skill in the art.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to combine these prior art elements according to a known method to yield predictable results and, accordingly, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.   

	
Conclusion
10. No claims are allowed.
11.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

12.  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
June 29, 2022